     Case 8:18-cv-02144-DOC-KES Document 36 Filed 08/08/19 Page 1 of 2 Page ID #:170



 1    KAZEROUNI LAW GROUP, APC                              TYCKO & ZAVAREEI LLP
      Abbas Kazerounian, Esq. (249203)                      Annick Persinger, Esq (272996)
 2    ak@kazlg.com                                          1970 Broadway – Suite 1070
      Mona Amini, Esq. (296829)                             Oakland, CA 94607
 3
      mona@kazlg.com                                        Telephone: (510) 254-6808
 4    245 Fischer Avenue, Unit D1                           Facsimile: (202) 973-0950
      Costa Mesa, CA 92626                                  apersinger@tzlegal.com
 5    Telephone: (800) 400-6808
      Facsimile: (800) 520-5523                             EDELSBERG LAW, P.A.
 6                                                          Scott Edelsberg, Esq. (pro hac vice)
      HYDE & SWIGART                                        scott@edelsberglaw.com
 7
      Joshua B. Swigart, Esq. (225557)                      19495 Biscayne Blvd #607
 8    josh@westcoastlitigation.coum                         Aventura, FL 33180
      2221 Camino Rel Rio South, Suite 101                  Telephone: 305-975-3320
 9    San Diego, CA 92108
      Telephone: (619) 233-7770                             SHAMIS & GENTILE, P.A.
10    Facsimile: (619) 297-1022                             Andrew J. Shamis, Esq. (pro hac vice)
11                                                          Florida Bar No. 101754
      TYCKO & ZAVAREEI LLP                                  ashamis@shamisgentile.com
12    Hassan A. Zavareei, Esq. (181547)                     14 NE 1st Avenue, Suite 1205
      Andrea Gold (pro hac vice)                            Miami, FL 33132
13    1828 L. Street, NW, Suite 1000                        Telephone: 305-479-2299
      Washington, D.C. 20036
14    Telephone: (202) 973-0900
15    Facsimile: (202) 973-0950                             Counsel for Plaintiff and the putative
      hzavareei@tzlegal.com                                 Class
16    agold@tzlegal.com

17
                                     UNITED STATES DISTRICT COURT
18                                  CENTRAL DISTRICT OF CALIFORNIA
19
      ALICIA PALERMO, individually and on                   CASE NO: 8:18-CV-02144-DOC-KES
20    behalf of all others similarly situated,

21                     Plaintiff,
                                                               STIPULATION OF VOLUNTARY
22          v.                                                 DISMISSAL PURSUANT TO
23                                                             FEDERAL RULE OF CIVIL
      DASTMALCHI LLC d/b/a VANITY                              PROCEDURE 41(a)(1)(A)(ii)
24    PLANET, a California Limited Liability
      Company,
25
                       Defendant.
26

27


                                     STIPULATION OF VOLUNTARY DISMISSAL
     Case 8:18-cv-02144-DOC-KES Document 36 Filed 08/08/19 Page 2 of 2 Page ID #:171



 1           IT IS HEREBY STIPULATED AND AGREED by and between the parties that the above-

 2    captioned action is voluntarily dismissed, with prejudice as to Plaintiff Palermo, pursuant to the Federal
 3
      Rules of Civil Procedure 41(a)(1)(A)(ii).
 4

 5

 6
      Dated: August 8, 2019                                Tycko & Zavareei LLP
 7

 8

 9                                                         By: /s/ Andrea Gold
10                                                         Andrea Gold
11

12
                                                           Attorneys for Plaintiff
13

14

15

16    Dated: August 8, 2019                                Baker McKenzie

17

18                                                         By: /s/ Edward Totino
19
                                                           Edward Totino
20

21
                                                           Attorneys for Defendant
22

23

24

25

26

27
                                                          -1-
                                      STIPULATION OF VOLUNTARY DISMISSAL
